DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowability is issued in response to applicant’s claim set received 10/23/2019.  Currently, claims 1-20 are pending.
Allowable Subject Matter
Claims 1-10 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and rendered obvious by the prior art includes a method of detecting unintentional fluid flow through an infusion line or a system configured to do so, including detecting pressure measurements upstream of a pump; calculating a fluid pressure slope profile based in part on the detected pressure measurements, the pressure slope profile indicating a change in the pressure over discrete intervals; prior to compressing intake and outlet valves of the pump, determining that the change in fluid pressure varies from a coincident pressure of an expected fluid slope profile by a threshold amount, and altering operation of the pump, alone or in combination with the other features of the claims.
The closest prior art is to US 5,096,385 to Georgi.  However, Georgi lacks at least the teachings of sampling the pressure upstream; taking the measurements prior to compressing intake and outlet valves of the infusion pump as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783